Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This communication is in response to application No.  17/355,907, filed on 6/23/2021. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No.  11,107,115. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 1 of Patent No. 11,107,115 teaches most of the limitations
of the instant Application claim 19 except:
generating, by the at least one computing device, at least one random multi-step engagement strategy for controlling the delivery of  the content by randomly adjusting at least one aspect of how the at least two content deliveries deliver the content to targeted client device users;
However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the Patent No. 11,107,115 to arrive at the claim 19 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 19 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No. 11,107,115.
Regarding to independent claims 1 and 10 and dependent claims 2-9, 11-18 and 20,
are rejected under double patenting for the same reasons mentioned above, the claims show similar limitations or features.

Instant application
US Patent  No. 11,107, 115 (16/057,743)
19. A computer-implemented method comprising: receiving, by at least one computing device, user specification via a user interface of an entry condition, an exit condition, and at least two content deliveries of a user-created multi-step engagement strategy for controlling delivery of content of a campaign; generating, by the at least one computing device, at least one random multi-step engagement strategy for controlling the delivery of the content of the campaign; delivering, by the at least one computing device, the content of the campaign according to both the user-created and at least one random multi-step engagement strategies; generating, by the at least one computing device, a prediction of a multi-step engagement strategy that optimizes performance of the exit condition using a machine-learning model trained to optimize the performance of the exit condition based on data describing interactions with the content delivered according to both the user-created and at least one random multi-step engagement strategies; and modifying, by the at least one computing device, the delivery of the content based on the prediction of the multi-step engagement strategy.
1. A computer-implemented method comprising: receiving, by at least one computing device, a user-created multi-step engagement strategy for controlling delivery of content of a campaign, the user-created multi-step engagement strategy including an entry condition, an exit condition, and at least two content deliveries to each of a plurality of client device users targeted by the campaign based on the entry condition, the entry condition, the exit condition, and the at least two content deliveries of the user-created multi-step engagement strategy having been specified by a user via a user interface; generating, by the at least one computing device, at least one random multi-step engagement strategy for controlling the delivery of the content by randomly adjusting at least one aspect of how the at least two content deliveries deliver the content to targeted client device users; delivering, by the at least one computing device, the content of the campaign to the targeted client device users according to both the user-created and at least one random multi-step engagement strategies; generating, by the at least one computing device, a prediction of a multi-step engagement strategy that optimizes performance of the exit condition across the targeted client device users using a machine-learning model, the machine-learning model trained to optimize the performance of the exit condition with data describing interactions of the targeted client device users with the content delivered according to both the user-created and at least one random multi-step engagement strategies; and modifying, by the at least one computing 







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “generating a prediction of a different multi-step engagement strategy based on the delivery of the content associated with the campaign, in part, according to the user- created multi-step engagement strategy and, in part, according to one or more randomly varied multi-step engagement strategies;”
The “generating”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for targeting client device users causing to perform a desired action. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “receiving, …, input to define aspects of a user-created multi-step engagement strategy for controlling delivery of content associated with a campaign, the defined aspects including an entry condition, an exit condition, and at least two content deliveries to client device users targeted by the campaign based on the entry condition; presenting, …, a visualization of the prediction of the different multi-step engagement strategy”.
These are limitations toward accessing or receiving or presenting data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a digital medium environment to cause targeted client device users to perform a desired action, by at least one computing device, via a user interface”
All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the supplementary or additional elements in the claim, “a digital medium environment to cause targeted client device users to perform a desired action, by at least one computing device, via a user interface”,  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an supplementary or additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Again, in this step, the  additional elements in the claims under consideration are:
“a digital medium environment to cause targeted client device users to perform a desired action, by at least one computing device, via a user interface”, they were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving, …, input to define aspects of a user-created multi-step engagement strategy for controlling delivery of content associated with a campaign, the defined aspects including an entry condition, an exit condition, and at least two content deliveries to client device users targeted by the campaign based on the entry condition; presenting, … a visualization of the prediction of the different multi-step engagement strategy”,  are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the additional elements “a digital medium environment to cause targeted client device users to perform a desired action, by at least one computing device, via a user interface”,
were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “a digital medium environment to cause targeted client device users to perform a desired action, by at least one computing device, via a user interface”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
the claim comprises additional elements “a machine learning model trained” and “an engagement-strategy manager module”, from the instant disclosure both of these elements seems to be software or machine code (see at least paragraphs 21, 32 and 34 and Fig. 1). These additional elements amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 19: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-9, 11-18 and 20, the claims recite elements such as “wherein the prediction of the different multi-step engagement strategy is generated using a machine-learning model trained based on interactions of the targeted client device users with the content associated with the campaign as delivered, in part, according to the user-created multi-step engagement strategy and, in part, according to the one or more randomly varied multi-step engagement strategies”; “wherein the user interface includes a selectable instrumentality to initiate modification of the user-created multi-step engagement strategy by generating the prediction of the different multi-step engagement strategy”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20130326375 (Barak) in view of US PG. Pub. No.  20200005354 (Gupta).

As to claims 19, 1 and 10, Barak discloses a computer-implemented method comprising: 
a) receiving, by at least one computing device, user specification via a user interface of an entry condition, an exit condition, and at least two content deliveries of a user-created multi-step engagement strategy for controlling delivery of content of a campaign
(Barak discloses “…selecting and targeting communications to users in a manner predicted to be most beneficial for the campaign. Users may be provided with an interactive application download which enables user web-browsing activities to be tracked in greater detail, …”, see at least abstract.
See at least also “[0101] FIG. 8 is a flow diagram which depicts example operations of an engagement server …At 802, the engagement server 102 displays or promulgates a client invitation on a social network website. As describe earlier, displaying a client in this manner may be done by registering with a social-networking server to create a client social-network account, such as the account depicted at 188 in FIG.1….”, paragraph 101.
“…Also, if the user associate has downloaded the client's interactive application 162, the associate's response to the engagement is tracked using web-browsing data accumulated by a cookie within the associate's web-browser. Subsequently, the user associate's profile is updated at 849 to depict the engagement targeted to the associate and the strategy used in the engagement. Also, any obtained data which depicts the associate's response to the strategy may be added to the associate's profile. After updating the profile at 849, the engagement server re-executes step 842 and subsequent procedures in the iterative process already described”, paragraph 115.
See at least  in Fig. 8 at least elements 806, 808,812 and 852, [Examiner interprets as entry condition], elements 844,  849 [Examiner interprets as exit condition], elements 836,843, 844 [Examiner interprets as at least two content deliveries]);
 b) generating, by the at least one computing device, at least one random multi-step engagement strategy for controlling the delivery of the content of the campaign
(“[0079] While an ongoing communication session is monitored, the predictive module 108 may execute predictive or modeling algorithms which analyze the communications in an attempt to determine current information about the user. For example, the predictive module 108 may execute algorithms which apply machine learning techniques to analyze text provided by the user. The algorithms may be executed so as to model the user's disposition towards the client's campaign and information provided by the agent. Thus, such an algorithm could be executed to model a user's needs, desires, spending constraints, time constraints, mood, or expectations in a manner relevant to the client campaign and ongoing agent-user communications. Once such models are generated, additional algorithms or algorithmic modules can use the models, in conjunction with any other information stored by the engagement server 102, to predict which products, services, or content the user will be most responsive to  [Examiner interprets as random multi-step engagement strategy ]. …”, paragraph 79.
And in Fig. 8 see at least elements 828, 830 and 836 [Examiner interprets as random multi-step engagement strategy]); 
c) delivering, by the at least one computing device, the content of the campaign according to both the user-created and at least one random multi-step engagement strategies 
(See in Fig. 8 at least elements 828, 830, 836,843, 844 [Examiner interprets as at least two content deliveries]);
d) generating, by the at least one computing device, a prediction of a multi-step engagement strategy that optimizes performance of the exit condition using a machine- learning model trained to optimize the performance of the exit condition based on data describing interactions with the content delivered according to both the user-created and at least one random multi-step engagement strategies
(“This disclosure presents methods, systems, computer-readable media, for directing a communications campaign so as to exploit capabilities and information sources provided by social-networking. The techniques generally involve displaying a, tracking user interactions with the fan page, predicting user responsiveness to various types of communications, and selecting and targeting communications to users in a manner predicted to be most beneficial for the campaign[Examiner interprets as engagement strategy that optimizes performance. Users may be provided with an interactive application download which enables user web-browsing activities to be tracked in greater detail, and enables users to be selectively chosen to receive communications from an agent. User behavior is modeled and strategies for communicating with users are continuously evaluated for potential use based on the models”, abstract.
“See in Fig. 8 at least elements 828, 830, 836,843, 844. See also “[0028] Based on the forecasted results, the available resources of the client, and the client preferences and goals, the engagement server may dynamically select and implement strategies calculated to be most advantageous for the client [Examiner interprets as engagement strategy that optimizes performance]….”, paragraph 28.
“…[0033] With respect to a client's campaign goals, these goals may be explained and depicted by any variety or combination of information, logic and metrics[Examiner interprets as engagement strategy that optimizes performance]…”, paragraph 33.
“…the predictive module 108 may use the personal information in conjunction with the performance data to forecast or model expected future agent performance [Examiner interprets as engagement strategy that optimizes performance] in engagements with specific users…”, paragraph 41); 
e) modifying, by the at least one computing device, the delivery of the content based on the prediction of the multi-step engagement strategy
(“[0024] This disclosure describes how an engagement server may be used to interface with users of any number of social-networks and leverage social network access in performing data accumulation, behavioral tracking, forecasting, strategic decision-making and machine-learning tasks on behalf of clients seeking to formulate, implement and/or dynamically alter one or more targeted campaigns which involve electronic or network communications”, paragraph 24. See also Fig. 1 and 8 and associated disclosure.
“…The determination and estimations may also be used for the purpose of informing new or updated forecasts which may be used in turn for making subsequent strategy decisions…”, paragraph 29.
“…when specific information about an individual user is obtained, the engagement server 102 may update (recalculate) statistics in library 106 so that the user-specific information is reflected in the sample data. Information and historical statistics stored in library 106 may be used by predictive module 108 to model and forecast the behavior and responsiveness of individual users and groups of users…”, paragraph 38).
Barak does not expressly disclose 
the phrase optimize performance
Random…engagement
However, Gupta discloses
“[0077] FIG. 2B is a block diagram that depicts an example online and offline serving system 250 for serving content items and generating models, in an embodiment. While serving system 250 includes a response prediction trainer 260 and a MOO solver 270, other embodiments only include one or the other. If MOO solver 270 is included, then an input to MOO solver 270 is a set of constraints 272, such as maximizing clicks such that (1) the total cost of showing a content item of one campaign is less than or equal to a resource allocation of that campaign, (2) the total cost of showing a content item of another campaign is less than or equal to a resource allocation of that other campaign, and so forth
for each campaign. A solution to this optimization problem indicates whether to show any campaign and what campaign to show in each page view. …”, paragraph 72.
“0130] In an embodiment, a global constrained optimization approach is used to select a campaign from a set of eligible campaigns. In this approach, multi-objective optimization is performed over the campaign objectives of multiple (e.g., all) campaigns along with a cost objective. One of the campaign objectives would be considered the primary objective and global constraints (not per campaign) are set on the remaining objectives by, for example, a central authority….”, paragraph 130.
See also “campaign” and “content delivery campaign ends”, paragraphs 27-30. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta ‘s teaching with the teaching of  Barak. One would have been motivated to  provide functionality to randomly present engagement strategies in order to achieve reduction of the associated resource allocation (see Gupta at least paragraph 52).
Next, Gupta teaches Random…engagement
( Gupta discloses  a “…A random bucket serves as a representative sample of the entire space. Thus, eligible promotion campaigns are logged for each promo request in the random bucket….”, paragraph 76.
“[0081] In order to train a click prediction model, training instances comprising feature values and a response (e.g., click or no click) are needed. Training instances may be generated based on data collected from the random bucket (described above) as follows: (1) all impression events are loaded and joined with eligible campaign events to obtain features for the impressed campaigns; (2) click events are loaded and joined with impression events to obtain the response (e.g., 0 for no click and 1 for click) for each impressed campaign; (3) train a model using the resulting training instances. …”, paragraph 81.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta ‘s teaching with the teaching of  Barak. One would have been motivated to  provide a random engagement or event in order to offer a  “Model trainer 360 that may use one or more machine learning techniques to train prediction model 370” (see Gupta paragraph 81).

As to claim 1, it comprises all the limitations of claim 19 above, therefore is rejected in similar manner. Further, the claim comprises 
In a digital medium environment to cause targeted client device users to perform a desired action, a method implemented by at least one computing device, (see Fig. 1 of Barak)
to client device users targeted by the campaign based on the entry condition
(See at least in Fig. 8 element 812);

As to claim 10, it comprises all the limitations of claim 19 above, therefore is rejected in similar manner. Further, the claim comprises 
a system comprising: a machine-learning model trained using interactions of targeted client device users with content associated with a campaign
(see at least , “[0079] While an ongoing communication session is monitored, the predictive module 108 may execute predictive or modeling algorithms which analyze the communications in an attempt to determine current information about the user. For example, the predictive module 108 may execute algorithms which apply machine learning techniques to analyze text provided by the user. The algorithms may be executed so as to model the user's disposition towards the client's campaign and information provided by the agent. Thus, such an algorithm could be executed to model a user's needs, desires, spending constraints, time constraints, mood, or expectations in a manner relevant to the client campaign and ongoing agent-user communications. Once such models are generated, additional algorithms or algorithmic modules can use the models, in conjunction with any other information stored by the engagement server 102, to predict which products, services, or content the user will be most responsive to  [Examiner interprets as random multi-step engagement strategy ]. …”, paragraph 79) and 
an engagement-strategy manager module implemented at least partially in hardware of at least one computing device  ( see Fig. 8 and paragraph 17).
As to claim 2, Barak discloses 
wherein the prediction of the different multi-step engagement strategy is generated using a machine-learning model trained based on interactions of the targeted client device users with the content associated with the campaign as delivered, in part, according to the user-created multi-step engagement strategy and, in part, according to the one or more randomly varied multi-step engagement strategies.

(“This disclosure presents methods, systems, computer-readable media, for directing a communications campaign so as to exploit capabilities and information sources provided by social-networking. The techniques generally involve displaying a, tracking user interactions with the fan page, predicting user responsiveness to various types of communications, and selecting and targeting communications to users in a manner predicted to be most beneficial for the campaign[Examiner interprets as engagement strategy that optimizes performance. Users may be provided with an interactive application download which enables user web-browsing activities to be tracked in greater detail, and enables users to be selectively chosen to receive communications from an agent. User behavior is modeled and strategies for communicating with users are continuously evaluated for potential use based on the models”, abstract.
“See in Fig. 8 at least elements 828, 830, 836,843, 844. See also “[0028] Based on the forecasted results, the available resources of the client, and the client preferences and goals, the engagement server may dynamically select and implement strategies calculated to be most advantageous for the client [Examiner interprets as engagement strategy that optimizes performance]….”, paragraph 28.
“…[0033] With respect to a client's campaign goals, these goals may be explained and depicted by any variety or combination of information, logic and metrics[Examiner interprets as engagement strategy that optimizes performance]…”, paragraph 33.
“…the predictive module 108 may use the personal information in conjunction with the performance data to forecast or model expected future agent performance [Examiner interprets as engagement strategy that optimizes performance] in engagements with specific users…”, paragraph 41.
See also “….For example, the predictive module 108 may execute algorithms which apply machine learning techniques to analyze text provided by the user. The algorithms may be executed so as to model the user's disposition towards the client's campaign and information provided by the agent. Thus, such an algorithm could be executed to model a user's needs, desires, spending constraints, time constraints, mood, or expectations in a manner relevant to the client campaign and ongoing agent-user communications. Once such models are generated, additional algorithms or algorithmic modules can use the models, in conjunction with any other information stored by the engagement server 102, to predict which products, services, or content the user will be most responsive to  [Examiner interprets as random multi-step engagement strategy ]. …”, paragraph 79); 
As to claims  3 , 4, 11 and 12, Barak discloses 
wherein the user interface includes a selectable instrumentality to initiate modification of the user-created multi-step engagement strategy by generating the prediction of the different multi-step engagement strategy
(“…The techniques generally involve displaying a, tracking user interactions with the fan page, predicting user responsiveness to various types of communications, and selecting and targeting communications to users in a manner predicted to be most beneficial for the campaign. Users may be provided with an interactive application download which enables user web-browsing activities to be tracked in greater detail, and enables users to be selectively chosen to receive communications from an agent. User behavior is modeled and strategies for communicating with users are continuously evaluated for potential use based on the models….”, abstract.
“…The engagement server may be used for the purposes of forecasting the results of alternatively-selectable candidate strategies for executing a client's campaign. A strategy may be understood as one or more possible ways in which network-based communications, advertising or publicity may be customized, conducted or directed. An example of a simple candidate strategy could involve the possibility of a client paying for and providing advertising information…”, paragraph 25);

wherein the user-created multi-step engagement strategy is deployed without the modification unless the selectable instrumentality is selected
([0084] FIG. 2 is a screenshot depicting a user chat interface 166 being operated by a social-networking user at a user terminal 168. As depicted, the user chat interface 166 enables the user 201 to see messages 202 sent by an agent and information about the agent 203. …. FIG. 2 also depicts the display of content 206 from library 138. The content displayed at 206 may be content which was selected by the engagement server 102 from within library 138, provided to the agent for selection along with other content, and then selected by the agent to be presented to the user. Alternatively, the content 206 may be content which was selected at the engagement server 102 and transmitted directly to user terminal 168 for display at the user chat interface 166, without any input being provided by the agent. Although not explicitly depicted in FIG. 2, the user may interact with the content 206 during the chat conversation, and may use the chat interface to discuss the content with the agent”, paragraph 84).

As to claims  5 and 6, Barak discloses
wherein the one or more aspects that are randomly varied include at least one of: 
a sequence of the at least two content deliveries 
(See at least  in Fig. 8 at least elements 808,812 and 852, [Examiner interprets as entry condition], elements 844,  849 [Examiner interprets as exit condition], elements 836,843, 844 [Examiner interprets as at least two content deliveries]);
a respective delivery channel of the at least two content deliveries
(“[0033] With respect to a client's campaign goals, these goals may be explained and depicted by any variety or combination of information, logic and metrics. An incomplete and exemplary list of possible client goal information could include information depicting a number of social network users a client wishes to target, a desired targeting success rate, an intended frequency with which a client wishes to target users, a desired relative usage frequency of any of the various communication channels (i.e. chat, social network page posts, texting, email, webpage advertising banner displays, etc.) available for contacting a user…”, paragraph 33);
timing of the at least two content deliveries
([0027] A strategy may take other forms as well. Strategies may be formulated which are specific to individual users rather than groups of users. For example an implemented strategy may specify communication methods uniquely chosen to be used to communicate with a specific user, the message content to deliver to the user, the frequency of attempts to communicate with the user, or the information to be solicited from the user) and 
whether to deliver each of the at least two content deliveries to a particular targeted client device user
(“[0027] A strategy may take other forms as well. Strategies may be formulated which are specific to individual users rather than groups of users. For example an implemented strategy may specify communication methods uniquely chosen to be used to communicate with a specific user, the message content to deliver to the user, the frequency of attempts to communicate with the user, or the information to be solicited from the user. A strategy with respect to an individual user may even involve avoiding communications with the user, or even discontinuing data gathering, analysis, predictions, or behavioral tracking of the user. A strategy to avoid a user, or avoid gathering a user's data may be effective in dealing with a user…”, paragraph 27);
Barak does not expressly disclose but Gupta discloses   
further comprising generating the one or more randomly varied multi-step engagement strategies by randomly varying one or more aspects of the delivery of content according to the user-created multi-step engagement strategy
(“[0076] Whether training a prediction model for the per-campaign resource limit approach or training a multi-objective optimization (MOO) model, training data is collected. For training a prediction model, the training data is randomized to eliminate any serving bias and adequately explore the feature space. Such randomization can be obtained by showing random content items from promotion campaigns [Examiner interprets as randomly varying one or more aspects] to a (e.g., small) set of users. For training a MOO model, the set of all eligible promotions for each promotion impression opportunity is used. A random bucket serves as a representative sample of the entire space. Thus, eligible promotion campaigns are logged for each promo request in the random bucket”, paragraphs 76 and 78.
Next, Gupta teaches in Fig. 3 and associated disclosure randomly varying one or more aspects of the advertising campaign. See at least “[0081] In order to train a click prediction model, training instances comprising feature values and a response (e.g., click or no click) are needed. Training instances may be generated based on data collected from the random bucket (described above) as follows: (1) all impression events are loaded and joined with eligible campaign events to obtain features for the impressed campaigns; (2) click events are loaded and joined with impression events to obtain the response (e.g., 0 for no click and 1 for click) for each impressed campaign; (3) train a model using the resulting training instances. FIG. 3 is a block diagram that depicts an example training flow that depicts this training process, in an embodiment. Eligible campaign events 310 (which include or are associated with campaign features) are joined with campaign impression events 320 to obtain campaign features 330 of each impression. Campaign features 330 are joined with campaign click events 340 to generate training instances 350, one training instance for each impression”, paragraph 81 and Fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta ‘s teaching with the teaching of  Barak. One would have been motivated to  provide functionality to randomly present engagement strategies in order to achieve reduction of the associated resource allocation (see Gupta at least paragraph 52).
As to claims 7, and 8, Barak discloses 
wherein the visualization includes indications of at least two content deliveries controlled by the prediction of the different multi-step engagement strategy
(“…To determine if conditions are appropriate to disseminate information in this way, the strategy module 120 may be used to identify user response data which reveal that the campaign has generated a favorable impression of the client in the mind of a user. The prediction module 108 may then execute an algorithm to analyze user profile information of the user's first-hop contacts and determine whether any of the first-hop contacts are predisposed to forming a similarly favorable impression of the client. The prediction module 108 algorithm may also identify the first-hop contacts who are most likely to be responsive to information about the campaign engagement of the responsive user. This determination may be made based on the frequency with which specific first-hop contacts communicate with the user, similarity of their personal data as compared to the personal data of the user, or any other analysis criteria based on information available to engagement server 102…”, paragraph 98).

further comprising delivering the at least two content deliveries controlled by the prediction of the different multi-step engagement strategy to one or more of the targeted client device users
(“….The engagement server 102 similarly updates the user's profile in library 112 and the historical statistics library [Examiner interprets as content deliveries controlled] 116 to reflect details of the three party chat conversation.
[0098] As was described above, after a user is provided with any type of campaign content or is otherwise engaged using any campaign strategy [content deliveries], the user's response to the campaign may be tracked by the engagement server [content deliveries controlled] 102 in several different ways”, paragraphs 97 and 98).

As to claims 9 and 18, Barak discloses 
presenting an additional visualization of the user-created multi-step engagement strategy via the user interface
(“[0115] At 843, the engagement server 102 informs the user associate about the engagement of the user. In order to provide this information, the engagement server 102 uses the client's social networking account and social-networking communication channels provided by the account. At 844, the social network server 102 provides the user's associate with additional information or content so that the associate can engage with the client's campaign if the communication provided at 842 is successful. This additional content may include a link for accessing or associating with the client's, a link for downloading the client's interactive application 162, or a link to the client's website….”, paragraph 115. See also claims 16-17).

As to claims 13, 14 and 15, Barak discloses 
wherein the machine-learning model is trained with data describing interactions of the targeted client device users with the content delivered, in part, according to the user-created multi-step engagement strategy and, in part, according to one or more randomly varied multi-step engagement strategies
(see at least , “[0079] While an ongoing communication session is monitored, the predictive module 108 may execute predictive or modeling algorithms which analyze the communications in an attempt to determine current information about the user. For example, the predictive module 108 may execute algorithms which apply machine learning techniques to analyze text provided by the user. The algorithms may be executed so as to model the user's disposition towards the client's campaign and information provided by the agent. Thus, such an algorithm could be executed to model a user's needs, desires, spending constraints, time constraints, mood, or expectations in a manner relevant to the client campaign and ongoing agent-user communications. Once such models are generated, additional algorithms or algorithmic modules can use the models, in conjunction with any other information stored by the engagement server 102, to predict which products, services, or content the user will be most responsive to  [Examiner interprets as random multi-step engagement strategy ]. …”, paragraph 79).

Regarding to claims 14 and 15, they contain  the same limitations of claims 5 and 6 above, therefore thay are rejected in similar manner.

As to claims 16 and 17, Barak discloses 
they contain  the same limitations of claims 8 and 7, therefore thay are rejected in similar manner.

As to claim 20, Barak discloses  
wherein modifying the delivery of the content includes increasing an amount of the content delivered according to the prediction of the multi-step engagement strategy and decreasing an amount of the content delivered according to the user-created multi-step engagement strategy
(“…a desired targeting success rate, an intended frequency with which a client wishes to target users, a desired relative usage frequency of any of the various communication channels…”, paragraphs 33.
“…As another example, a high sales target could be set with respect to one group of users to which a client wants to focus its sales efforts[Examiner interprets as increasing an amount of the content delivered], while at the same time a lower sales target could be set with respect to another group of users with which a client is less concerned [Examiner interprets as decreasing an amount of the content delivered according to the user-created multi-step engagement strategy]…”, paragraph 34.
“[0045] Amongst other functions, a client fan page may serve to attract crowds of social-networking users to connect with the client through the fan page. The content on the fan page may be chosen and manipulated to increase the percentage of attracted users who are genuinely interested in the client or easily persuaded to embrace the client's message or campaign. In this way, by identifying social networking users affiliated with a client fan page, the engagement server 102 may be able to preliminarily focus the scope of a marketing campaign on users who are more likely than average to be responsive to the campaign”, paragraph 45 and “[0047] By identifying users who have connected with a client fan page and these users' first-hop contacts, the engagement server 102 may obtain a large data sample which may be mined in any number of ways to increase the effectiveness of a client campaign. Mined data from such a sample may be used by predictive module 108 to forecast responses to client content…”, paragraph 47).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Predicting online video engagement using clickstreams”. IEEE. 2015. This article discloses “As access to broadband continues to grow along with the now almost ubiquitous availability of mobile phones, the landscape of the e-content delivery space has never been so dynamic. To establish their position in the market, businesses are beginning to realize that understanding each of their customers' likes and dislikes is perhaps as important as the offered content itself. Further, a number of companies are also delivering content, product previews, advertisements, etc. via video on their sites. The question remains - how effective are video engagement channels on sites? Can that user engagement be quantified? Clickstream data can furnish important insight into those questions using videos as a communication or messaging medium. To that end, focusing on a large set of web portals owned and managed by a private media company, we propose methods using these sites' clickstream data that can be used to provide a deeper understanding of their visitors, as well as their interests and preferences. We further expand the use of this data to show that it can be effectively used to predict user engagement to video streams, quantifying that metric by means of a survival analysis assessment.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/4/2022